Oliver, Chief Judge:
This appeal for reappraisement relates to certain sodium trichloracetate exported from West Germany and entered at the port of Hilo, T.H.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of this merchandise is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is $330.84 per 1,000 kilos, plus cost of packing and labor in packing, and I so hold. Judgment will be rendered accordingly.